UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1907



NOAH SOLOMON ISRAEL,

                                              Plaintiff - Appellant,

          versus


PAUL CERJAN, President, Regent University; W.
GEORGE SELIG, Provost, Regent University; JOHN
MULFORD, Dean, School of Business; MIKE GRAY,
Academic Advisor, School of Business; JOE
DEBROTA, Assistant Director, Office of Central
Financial Aid, Regent University; REGENT
UNIVERSITY; MICHAEL ASH, Director, Student
Services; CHRISTIAN BROADCASTING NETWORK,
INCORPORATED (CBN); REGENT UNIVERSITY SCHOOL
OF BUSINESS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-457-2)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Noah Solomon Israel, Appellant Pro Se. John David Radd, Jeffrey
Scott Kerr, Lavonda Nicole Graham, HUFF, POOLE & MAHONEY, P.C.,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Noah Solomon Israel appeals the district court’s order dis-

missing his discrimination action. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   Israel v.

Cerjan, No. CA-00-457-2 (E.D. Va. June 12, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2